Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se une el
Juez Presidente Se-ñor Andréu García y el Juez Asociado Señor Fuster Berlingeri.
Creo que el único modo de ser útil a las ideas y a los pueblos es levantar los hombres a la discusión de su deber, más que bajar con ellos a la negociación de sus intereses. (Enfasis suplido.) Eugenio María de Hostos, Para todos los días: Hostos Aforis-mos, San Juan, Instituto de Cultura Puertorriqueña, 1968, pág. 39. (Tomado de Diario, Vol. II, Obras Completas, 1939.)
Reconociendo la trascendencia que para el futuro de nuestro Pueblo tiene la controversia planteada y en cum-plimiento con el deber que tenemos de interpretar nuestra Ley Fundamental en armonía con los principios básicos de justicia, es que abordamos el delicado y novel asunto presentado. El sistema constitucional bajo el cual convivi-mos exige que tanto la aplicación de la facultad que tienen los legisladores para expulsar a uno de sus miembros como la interpretación de su alcance, se haga con gran cautela, ciñéndose a lo estrictamente autorizado por nuestra Constitución. El esquema sobre expulsión adoptado por el Constituyente refleja tanto el reconocimiento del derecho de cada cámara a disciplinar a sus miembros, como un ex-preso y claro mandato de que el castigo máximo, la expul-sión, sólo se puede utilizar en limitadas circunstancias y siempre que concurran en dicha decisión por lo menos tres cuartas (3/4) partes de los miembros que componen dicha cámara.
*539Lo anterior nos servirá de guía al delimitar la contro-versia que debemos atender. A la luz de las causas que enumera la Constitución para la expulsión de legisladores, debemos comenzar por determinar si como parte de su pro-ceso de expulsión, al ex Senador Nicolás Nogueras Carta-gena se le imputó la comisión de conducta constitutiva de delito grave o menos grave. De contestar esta primera in-terrogante en la afirmativa, procederíamos a analizar si la conducta delictiva imputada es de la naturaleza prevista por el Constituyente para que su comisión justifique la expulsión. De lo anterior se deduce que, al menos al prin-cipio, el análisis se circunscribirá a una determinación ob-jetiva sobre la adecuación de la conducta imputada al le-gislador, a un tipo delictivo predeterminado en nuestro ordenamiento. Este análisis debe estar desprovisto de pre-concepciones subjetivas de lo moral. Así tiene que ser, pues la aplicación arbitraria de criterios moralistas, aunque bien intencionada, puede dar al traste con nuestra organi-zación gubernamental republicana. El juicio debe ser pro-ducto de un razonamiento lógico y desapasionado, tomando en consideración sólo los hechos que tuvo ante sí el Senado para decretar la expulsión.
Nuestro análisis nos lleva a concluir que la expulsión del ex Senador Nogueras Cartagena fue inconstitucional. La conducta que le fue imputada al ex legislador por la Comisión de Ética del Senado, que recomendó su expul-sión, no constituye delito, y arm cuando lo constituyese, el mismo carece de los elementos previstos por el Constitu-yente para justificar la expulsión. El Art. III, Sec. 21 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 347, dispone, en lo perti-nente, como causas para la expulsión sólo las siguientes: “la traición, el soborno, otros delitos graves, y aquellos de-litos menos grave que impliquen depravación.’'(1) Por los *540fundamentos que expondremos a continuación, disentimos de la posición adoptada por una mayoría del Tribunal.
I — I 1 — 1
A raíz de un informe preparado por la Oficina del Con-tralor en torno al ex Senador Nogueras Cartagena,(2) la Comisión de Ética del Senado (en adelante Comisión) deci-dió ejercer su jurisdicción disciplinaria e investigar el con-tenido del mismo. La Comisión le comunicó al ex Senador Nogueras Cartagena dicha decisión y, posteriormente, le indicó los asuntos que serían objeto de la investigación. En ese momento la misma cubriría las posibles violaciones al Código de Ética del Senado y a la Ley Núm. 13 de 24 de junio de 1989 (2 L.P.R.A. sec. 28). La Comisión también le notificó al ex Senador Nogueras Cartagena que el 26 de febrero de 1996 se celebraría una vista ante la Comisión.
Llegado el día señalado para la vista, el ex Senador No-gueras Cartagena compareció sin representación legal. Allí presentó una declaración suscrita bajo juramento en la cual repitió los planteamientos de falta de jurisdicción que mediante cartas dirigidas al Presidente de la Comisión, Hon. Ramón L. Rivera Cruz, había esbozado con ante-rioridad. A la luz de estos planteamientos, la Comisión de-cidió posponer la vista.
*541La vista se celebró el 29 de febrero de 1996. Después de haber dado comienzo a la misma, la Comisión la suspendió por motivo de una discusión que se suscitó entre el ex se-nador Nogueras Cartagena y el investigador designado por la Comisión, Ledo. Luis A. Plaza Mariota.
La Comisión señaló la continuación de dicha vista para el 1ro de marzo de 1996. El ex Senador Nogueras Carta-gena no compareció a dicha vista; tampoco presentó una excusa para justificar su ausencia. El Ledo. Ricardo Soto Goytía, quien sustituyó al licenciado Plaza Mariota como investigador, informó a la Comisión que, a la luz de la in-vestigación realizada, avalaba los hallazgos contenidos en el Informe de la Contralor relativos a las violaciones a la Ley Núm. 13, supra. También recomendó que se ampliara la investigación para considerar posibles violaciones a la Ley de Contribuciones sobre Ingresos de 1954 y a la Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante Ley de Ética Gubernamental). La Comi-sión acogió las recomendaciones del Investigador y así se lo notificó al ex Senador Nogueras Cartagena, concediéndole quince (15) días para que se expresara sobre estas nuevas imputaciones.
El ex Senador Nogueras Cartagena se expresó por es-crito y, entre otras cosas, solicitó la celebración de una vista. La Comisión le ofreció al ex Senador Nogueras Car-tagena varias fechas, entre las que éste debería escoger una para la celebración de la vista. Ésta se celebró el 30 de marzo de 1996. El ex Senador compareció sin representa-ción legal y, por tal razón, solicitó la suspensión de la vista. La Comisión correctamente denegó la solicitud de suspen-sión por entender que no se había presentado una ade-cuada justificación para la ausencia y el ex Senador Nogue-ras Cartagena había tenido la oportunidad para escoger la fecha en la que se celebraría la misma.
En la vista el investigador presentó dos (2) testigos. És-tos fueron interrogados inicialmente por la Comisión y con-*542trainterrogados por el ex Senador Nogueras Cartagena. Éste no presentó testigos a su favor.
Después de la vista, la Comisión notificó al ex Senador Nogueras Cartagena sus hallazgos y determinaciones. En un primer documento, de forma separada, se le notificaron los fundamentos que sostenían las alegadas violaciones a la Ley de Ética Gubernamental, Ley Núm. 12 de 24 de julio de 1985 (3 L.P.R.A. sec. 1801 et seq.). La conclusión de la Comisión en relación a estas violaciones fue que éstas fue-ron cometidas y que, por ello, se incurrió en conducta cons-titutiva de delito grave.
Posteriormente, la Comisión rindió su informe final, en el cual detalló los trámites del proceso celebrado, sus ha-llazgos y recomendaciones. La Comisión propuso la expul-sión del ex Senador Nogueras Cartagena.
El 25 de abril de 1996, se le presentó el Informe de la Comisión al Senado en pleno. Después de escuchar las ex-presiones del ex Senador Nogueras Cartagena y de otros Senadores que solicitaron turno para hablar, el Presidente de la Comisión presentó una moción para que el Senado de Puerto Rico expulsara de su Cuerpo a Nogueras Cartagena. Con la concurrencia de veintitrés (23) Senado-res a favor, el Senado decretó la expulsión.
El 1ro de mayo de 1996, el ex Senador Nogueras Carta-gena presentó un recurso de mandamus ante este Tribunal contra el Presidente, la Secretaria y el Sargento de Armas del Senado de Puerto Rico. Los demandados comparecieron oportunamente solicitando la desestimación del recurso. Impugnaron la utilización del recurso de mandamus y la justiciabilidad de la controversia, aduciendo fundamentos derivados de la doctrina de cuestión política. Pasemos a analizar el recurso.
*543hH HH hH
En cuanto a la procedencia de la utilización del recurso de mandamus en nuestra jurisdicción original para cues-tionar la actuación del Senado, no tenemos que extender-nos mucho para avalarla. En el presente caso el promo-vente, el ex Senador Nogueras Cartagena, utiliza el recurso de mandamus para evaluar la actuación del Se-nado al destituirlo de su cargo. Nos indica que, en cumpli-miento con preceptos constitucionales, los componentes del Senado no pueden expulsarlo, por lo que tienen un deber ministerial de reconocerle todos los derechos, atributos, prerrogativas y privilegios de su cargo como Senador y miembro del Senado del Estado Libre Asociado de Puerto Rico. Habiéndose negado a reconocerle éstos, una vez el ex Senador los solicitó, éste presentó el referido recurso ante nuestra consideración, en jurisdicción original. Analicemos la procedencia de la utilización del mandamus en casos como el presente.
Un análisis histórico de este recurso en equidad revela que sus contornos fueron originalmente delineados en el siglo XVII por el magistrado inglés Lord Coke, en el caso conocido como James Bagg’s Case.(3) Allí, un funcionario público de la ciudad de Plymouth, quien fuera destituido ilegalmente de su puesto, acudió al tribunal solicitando un remedio. “El tribunal del ‘King’s Bench’, presidido por Coke, expidió un auto de mandamus, en nombre del sobe-rano, para que se le devolvieran al peticionario Bagg todos sus privilegios como funcionario de la ciudad.” D. Rivé Rivera, Recursos Extraordinarios, Atlanta, Darby Printing Co., 1989, pág. 81. Esta antigua utilización del recurso en-cuentra conformidad en jurisprudencia de reciente cuño. A los efectos, hemos tenido la oportunidad de apuntar que “[e]l mandamus es un remedio adecuado para impedir que *544un funcionario o junta separe de su empleo a un funciona-rio o empleado, sin autoridad para ello”. (Énfasis suprimido.) Soto v. Alcalde Municipio de Bayamón, 99 D.P.R. 415, 420 (1970), y casos allí citados.
El mandamus se define como “un auto altamente privi-legiado ... dirigido a alguna persona o personas naturales, a una corporación o a un tribunal judicial de inferior cate-goría ... requiriéndoles para el cumplimiento de algún acto que en dicho auto se exprese y que esté dentro de sus atri-buciones o deberes”. Art. 649 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3421. En cuanto a sus requisitos, la ley también dispone que no procederá la utilización del mandamus cuando exista otro recurso adecuado y eficaz en el curso ordinario de la ley. 32 L.P.R.A. sec. 3423. Véase, además, Alvarez de Choudens v. Tribunal Superior, 103 D.P.R. 235 (1975).
Hemos tenido también la oportunidad de expresarnos en cuanto al requisito de que el deber cuyo cumplimiento se solicita esté dispuesto por ley. A esos efectos rechazamos una aplicación estricta de este requisito, disponiendo que el deber no tiene que surgir expresamente de la ley. El “deber del demandado deb[e] surgir en forma clara y pa-tente .... Si el deber surge o no claramente de las disposi-ciones aplicables es cuestión sujeta a interpretación judicial que no depende de un juicio a priori fundado exclusivamente en la letra del estatuto”. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 418 (1982).
Adicionalmente, en los casos como el presente, en que se invoca nuestra jurisdicción original, aplicamos unos crite-rios básicos para guiar nuestra discreción al decidir si de-bemos ejercerla. Los criterios aplicados son: (1) si el re-curso se dirige contra principales funcionarios del Gobierno; (2) si se levantan cuestiones de gran interés pú-blico, y (3) si el problema planteado requiere una resolu-ción pronta y definitiva. Véase Dávila v. Superintendente *545de Elecciones, 82 D.P.R. 264, 274-275 (1960), y casos allí citados.
Ala luz de la normativa expuesta, podemos concluir que en el presente caso proceden tanto la utilización del re-curso de mandamus como la invocación de nuestra juris-dicción original.
IV
Otro asunto que debemos analizar de forma preliminar a los méritos de la controversia se relaciona a la justiciabi-lidad del caso. Particularmente debemos atender la doc-trina de la cuestión política, desarrollada como corolario del principio de justiciabilidad, con el propósito de guardar el balance en el ejercicio de los poderes constitucionales entre las distintas ramas de gobierno. Reiteradamente, he-mos señalado una serie de criterios que guían nuestra dis-creción al decidir sobre la aplicación de la doctrina de cues-tión política:
Un tribunal se enfrenta a una cuestión política, no susceptible de adjudicación judicial, cuando existe uno de los elementos siguientes: (1) una delegación expresa del asunto en controver-sia a otra rama de gobierno; (2) ausencia de criterios o normas judiciales apropiadas para resolver la controversia; (3) imposi-bilidad de decidir sin hacer una determinación inicial de la po-lítica pública que no le corresponde a los tribunales; (4) impo-sibilidad de tomar una decisión sin expresar una falta de respeto hacia otra rama de gobierno; (5) una necesidad poco usual de adherirse sin cuestionar a una decisión política to-mada previamente, y (6) potencial de confusión proveniente de pronunciamientos múltiples de varios departamentos de go-bierno sobre un asunto. Noriega Rodríguez v. Jarabo, 136 D.P.R. 497, 509 (1994).
Ante todo, sin embargo, siempre hemos reconocido tam-bién que en el ejercicio de este análisis no claudicamos nuestro deber como últimos intérpretes de la Constitución. Particularmente, en atención a la facultad que le confiere a *546las Cámaras legislativas la See. 9 del Art. Ill de la Consti-tución del Estado Libre Asociado, supra, hemos dicho: "La Constitución les confiere determinadas facultades al Poder Legislativo y al Ejecutivo, pero la definición de sus contor-nos y la determinación de la validez de su ejercicio son asuntos cuidadosamente reservados a los tribunales.” Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759 (1977). Es esto exactamente lo que nos proponemos efec-tuar a continuación y la doctrina de cuestión política no nos lo impide.(4)
V
Al analizar los hechos del presente caso a la luz de la normativa que expondremos, veremos que la validez de la actuación del Senado depende de la observancia de dos (2) tipos de requerimientos, ambos de orden constitucional. El primero es de naturaleza eminentemente procesal, mien-tras que el segundo es de carácter sustantivo.
A. En cuanto a los requerimientos de naturaleza pro-cesal, hemos reconocido la necesidad de corroborar el cum-plimiento de una serie de criterios para avalar el encausa-miento seguido por el Estado que produzca la privación de algún derecho libertario o propietario. El derecho constitu-cional a un debido proceso de ley, en su vertiente procesal, trata de asegurar, sencillamente, la ejecución de un juicio justo. Ello se logra al proveer, al menos, las siguientes sal-vaguardas: adecuada notificación de los cargos presenta-dos contra la persona querellada; oportunidad de confron-tar la prueba en su contra; oportunidad de presentar *547prueba a su favor; derecho a estar asistida por abogado, y la celebración de una vista.(5) La determinación del cum-plimiento con los requisitos del debido proceso de ley, a la luz de los factores reseñados, sigue un análisis circunstan-cial y pragmático. Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993).
En conformidad con la norma antes expuesta, el Código de Etica del Senado(6) enumera una serie de derechos que quedarán garantizados en toda investigación que efectúe la Comisión de Etica. A esos efectos, queda dispuesto en el Art. 9(c) de dicho Código que:
En la investigación de toda querella o imputación se salva-guardarán los siguientes derechos al querellado:
1) notificación oportuna de los cargos o querellas o reclamos en su contra;
2) conocer toda la evidencia en su contra aunque ésta no se utilice;
3) oportunidad de presentar evidencia;
4) estar representado por abogado;
5) contrainterrogar los testigos en su contra;
6) una adjudicación imparcial;
7) levantar un récord de los procedimientos;
8) que la decisión que se emita esté basada en hechos corro-borados a través de la investigación; y
9) que la decisión se base en la totalidad del récord.
Según surge de los documentos que se nos han presen-tado, el procedimiento seguido ante la Comisión de Ética del Senado cumple con los requisitos impuestos por el de-recho al debido proceso de ley, en su vertiente procesal. La Comisión le notificó oportunamente al ex Senador Nogue-ras Cartagena sobre los cargos presentados en su contra y sobre los cuales la Comisión conduciría una investigación. Igualmente se le notificó sobre la celebración de una vista para dilucidar los hechos referentes a los cargos presen-*548tados. En la carta que a los efectos se le envió, se le informó también que tendría
... derecho en dicha vista a presentar, ampliar, o enmendar cualquier alegación previamente sometida por escrito a esta Comisión y podrá someter los documentos, evidencia, o prueba testimonial que estime pertinente para fundamentar sus alegaciones. Todos los derechos que le cobijan como imputado de las alegaciones previamente notificadas y los cuales apare-cen enumerados en el Artículo 9, párrafo c del Código de [Ejtica le serán celosamente salvaguardados por este Comité.
Además, durante la celebración de las vistas señaladas tuvo contacto con la evidencia que se presentaba en su contra y pudo efectivamente contrainterrogar los testigos que trajo el investigador de la Comisión. Los planteamientos presentados por el ex legislador fueron atendidos debida-mente por la Comisión y ésta le notificó por escrito sus hallazgos, determinaciones y recomendaciones.
A la luz de la normativa expuesta sobre los requerimien-tos del debido proceso de ley y los acontecimientos proce-sales seguidos en relación al trámite investigativo que pre-cedió la determinación del Senado de expulsar al ex Senador Nogueras Cartagena, debemos concluir que no hubo violación de los derechos correspondientes que le brinda la Constitución del Estado Libre Asociado. Los planteamientos de violaciones al debido proceso de ley, pre-sentados por el ex Senador Nogueras Cartagena en su re-curso son, por lo tanto, improcedentes.
B. Respecto a los requerimientos de orden sustantivo, por el contrario, entendemos que los planteamientos pre-sentados por Nogueras Cartagena son meritorios. En rela-ción a.éstos, el análisis es, aunque de suma importancia, relativamente sencillo. Vista la enumeración taxativa que efectúa la Constitución respecto a las causas que justifican la expulsión de un Senador por el Cuerpo al que pertenece, debemos determinar si la conducta que se le imputó por la Comisión de Etica al señor Nogueras Cartagena, sobre la *549cual el Senado tomó la decisión de expulsarlo, se adecúa a dichas causas.
Es aquí, precisamente, donde debemos cercioramos de que nuestro ánimo como juzgador esté totalmente carente de apasionamientos producto de consideraciones extrañas a aquellas por las cuales fue juzgado el ex Senador Nogue-ras Cartagena. Tomamos conocimiento judicial de que, además de los hechos reseñados por la Comisión de Ética, el ex Senador Nogueras Cartagena ha sido objeto de múl-tiples otros señalamientos, algunos de los cuales constitu-yen delitos extremadamente serios. No obstante, no es, ni puede ser, en relación a estos últimos acontecimientos so-bre los que centremos nuestro análisis. Tampoco podemos permitir que estos hechos minen nuestro ánimo. Estos he-chos no estuvieron ante la consideración de la Comisión al ésta emitir su recomendación; tampoco estuvieron ante la atención del Pleno del Senado al decretarse la expulsión. Por lo tanto, no puede ser en relación a estos hechos que se evalúe la corrección de la actuación senatorial. Si así pro-cediéramos, esto constituiría una crasa y patente violación al debido proceso de ley. Sencillamente, en relación a estos asuntos, en el procedimiento de expulsión no se le brindó una notificación adecuada u oportunidad de ser oído al ex Senador Nogueras Cartagena. Es por lo anterior que debe quedar claro que la decisión a la que lleguemos sobre este asunto debe estar basada exclusivamente en los hechos que tuvo ante sí el Senado.
Pasemos a analizar los cargos que le imputó la Comi-sión al ex Senador Nogueras Cartagena. Al hacerlo recono-cemos que, aun cuando fueron varios los cargos imputados al ex Senador, la Comisión fundamentó y centró principal-mente su recomendación en la alegada violación a la Ley de Ética Gubernamental. Sin embargo, antes de entrar a dilucidar la procedencia de la imputación de este cargo, es necesario y apropiado analizar y destacar el resto de los cargos presentados por la Comisión de Ética contra el ex *550Senador. Aun cuando reconocemos que el cargo que real-mente dio base para someter al Senado la moción de expul-sión fue el relacionado con las violaciones a la Ley de Etica Gubernamental, no albergamos duda alguna de que la im-putación del resto de los cargos pesó indebida, pero sustan-cialmente, tanto en el ánimo de la Comisión al efectuar su recomendación al Cuerpo del Senado, como en la votación final de sus componentes. Veamos, entonces, la naturaleza y alcance de estos otros cargos.
Como ha quedado dicho, la investigación realizada por la Comisión de Ética surge como consecuencia del Informe de Auditoría CPED-95-16 preparado por la Oficina de la Contralor. El hallazgo principal de este informe gira en torno a la posible violación por parte del ex Senador No-gueras Cartagena a la Ley Núm. 13, supra. En lo perti-nente, dispone el estatuto lo siguiente:
En cualquier año natural, los legisladores sólo podrán tener ingresos netos fuera de los de legislador hasta una cantidad no mayor del treinta y cinco por ciento (35%) del total de los sala-rios que de acuerdo a esta sección les correspondan más los reembolsos por las dietas establecidas en la see. 29 de este título. En caso de que un legislador reciba ingresos fuera de los de legislador en exceso del treinta y cinco por ciento (35%) antes dispuesto, el legislador deberá restituir o devolver a la Cá-mara correspondiente los salarios devengados durante el año natural a que corresponda en la proporción que esos ingresos excedan el por ciento antes estatuido, pero nunca más de la mitad de los salarios devengados en dicho año. A los efectos de esta disposición, “ingresos fuera de los de legislador” significará toda compensación, salario, remuneración, honorarios profesio-nales, beneficios o cualquier otro pago o cantidad que reciba o devengue un legislador por servicios personales prestados y que no sean salarios y reembolsos por dietas dispuestos en las sees. 28 et seq. de este título. A los efectos de esta disposición, no se considerarán ingresos fuera de los de legislador los beneficios que éstos reciban por concepto de rentas, intereses, dividendos, pensiones alimenticias, compensaciones por sentencia judicial, premios, transacciones de capital, derechos de autor y patentes, ni el beneficio o compensación de algún plan de pensiones o seguro privado, ni las pensiones del Gobierno de los Estados Unidos de América y las [compensaciones] de sistemas de se-*551guro de Gobierno del Estado Libre Asociado de Puerto Rico cu-yas aportaciones o primas, en todo o en parte, las hubiere pa-gado el legislador mismo, o una agencia o entidad gubernamental o una empresa, negocio, comercio, corporación, sociedad, sucesión o cualquier otra entidad a la que el legisla-dor preste o haya prestado servicios personales. Tampoco se considerarán ingresos fuera de los de legislador aquellas canti-dades devengadas por servicios personales prestados con ante-rioridad a la fecha de vigencia de esta ley, pero que sean paga-dos al legislador con posterioridad a la efectividad de la misma. (Énfasis suplido.) 2 L.P.R.A. ant. sec. 28.
Según la propia ley, esta disposición sería efectiva el 2 de enero de 1993. Art. 8 de la Ley Núm. 13, supra, 1989 Leyes de Puerto Rico 69. Adviértase que claramente ex-cluye de su aplicación las cantidades devengadas por ser-vicios prestados con anterioridad a la vigencia de la ley, pero pagados con posterioridad a la efectividad de la misma.
El Informe de la Oficina de la Contralor refleja que el ex Senador Nogueras Cartagena sometió una declaración ju-rada sobre ingresos en la Secretaría del Senado y reportó sus ingresos netos para el año 1993, certificando que no había recibido ingresos en exceso del treinta y cinco por ciento (35%) sobre su salario como legislador. En dicha de-claración el ex Senador apuntó, sin embargo, que durante el año 1993 recibió un pago de honorarios por los servicios de representación legal a clientes en el Caso Civil Núm. KAC-91-1711 (caso de la Villa Panamericana), pago que ascendía a la cantidad de doscientos mil dólares ($200,000).(7) Alegó el ex Senador que esta cantidad no ha-bía sido incluida en la declaración sobre ingresos, por ha-ber sido el pago recibido por servicios prestados antes del año 1993, razón por la cual la cantidad devengada estaba excluida de la declaración, conforme a la ley.
El Informe de la Contralor señaló, contrario a lo alegado *552por el ex Senador Nogueras Cartagena, que parte del pago ascendiente a doscientos mil dólares ($200,000), recibido por éste, fue en concepto de servicios prestados durante el año 1993, razón por la cual parte de estos ingresos debió ser incluida en la declaración jurada requerida para dicho año. El Informe, sin embargo, no especifica qué cantidad del monto de doscientos mil dólares ($200,000) correspon-día al pago de servicios alegadamente prestados durante el año 1993. Tampoco revela que los alegados servicios pres-tados durante dicho año por el ex Senador Nogueras Car-tagena produjeran alguna cantidad en exceso del treinta y cinco por ciento (35%) permitido por la ley.
La investigación realizada por la Oficina de la Contralor sólo alcanzó a concluir que la representación legal por parte del ex Senador Nogueras Cartagena en el caso de la Villa Panamericana fue una continua desde el año 1991; que a la fecha de la auditoría realizada por la Oficina de la Contralor (13 de marzo de 1995), el ex Senador no había renunciado a la misma, y que, por lo tanto, se imponía la conclusión de que el pago de doscientos mil dólares ($200,000), recibidos por el ex Senador Nogueras Carta-gena en el año 1993, incluía una remuneración por gestio-nes realizadas con posterioridad al 2 de enero de 1993, fecha de vigencia de la Ley Núm. 13, supra. Acto seguido, el Informe detalla las gestiones profesionales efectuadas por el ex Senador con posterioridad al 2 de enero de 1993, pero no expresa, en forma alguna, el pago específico reci-bido o adjudicado a las mismas, como tampoco señala de forma específica si dichos pagos reflejaron un exceso del treinta y cinco por ciento (35%) establecido en la Ley Núm. 13, supra.
De los señalamientos contenidos en el Informe de la Contralor antes esbozados, la Comisión de Ética concluyó que era evidente que el ex Senador estaba obligado a decla-rar el monto total de doscientos mil dólares ($200,000) como parte del cálculo de sus ingresos netos correspondien-*553tes al año 1993, concluyendo así que dicha actuación cons-tituyó mía clara violación a la Ley Núm. 13, supra.
Esta conclusión no encuentra apoyo en los hechos que tuvo ante sí la Comisión; además, resulta vaga e imprecisa. Un análisis desapasionado de los hallazgos de-tallados en el Informe de la Contralor nos lleva forzosa-mente a concluir que éstos no son suficientes para que se pueda llegar a la conclusión de que se violó la Ley Núm. 13, supra, y mucho menos apoyan la conclusión de la Co-misión de que constituyeron una clara violación a dicha ley. Adviértase que del Informe se desprende que sólo parte de la cantidad de doscientos mil dólares ($200,000) podía corresponder a las gestiones realizadas durante el año 1993; de ahí la Comisión concluye, inexplicablemente y en un claro non sequitur, que el ex Senador debió declarar el monto total de dicha cantidad. Esta conclusión en forma alguna se ajusta a los hallazgos del Informe de la Contralor. Consideramos imprescindible recalcar, además, que la violación a las disposiciones de esta ley no consti-tuye delito alguno, por lo que, para fines de sostener la expulsión, no puede formar parte de una determinación sobre un patrón de conducta que refleja “ausencia de juicio, menosprecio hacia el bienestar común o falta de respeto por la ley, que implican la carencia del nivel mínimo de integridad y juicio para desempeñar las responsabilidades del cargo que se ocupa”. Opinión de conformidad emitida por el Juez Asociado Señor Hernández Denton, pág. 498. Por ende, no puede ser considerada como fundamento para avalar la expulsión en el caso de marras.
Pasemos al siguiente cargo imputado. La Comisión con-cluyó que el ex Senador Nogueras Cartagena violó la anterior Ley de Contribuciones sobre Ingresos de 1954 al ren-dir tardíamente las planillas correspondientes a los años 1991, 1992 y 1993, acción que conforme a dicho estatuto constituía delito grave. Véase 13 L.P.R.A. ant. sec. 3145(c). *554Resulta patentemente contradictorio que la Comisión se ampare en la violación de esta ley como uno de los funda-mentos para recomendar la expulsión del ex Senador No-gueras Cartagena cuando, de otra parte, la propia Legisla-tura, al aprobar el vigente Código de Rentas Internas, define este mismo delito como un delito de naturaleza me-nos grave. 13 L.P.R.A. see. 8054 (Sup. especial 1995). Re-sulta evidente, a nuestro parecer, que los miembros de la Legislatura cambiaron la naturaleza del delito a uno me-nos grave al considerar que dicha actuación, aunque repro-bable, no amerita la calificación de un delito grave. Mucho menos, entonces, debe o puede ser causa que avale la ex-pulsión de uno de sus miembros.
Finalmente, analicemos la naturaleza del cargo por vio-lación a la Ley de Etica Gubernamental. Surge diáfana-mente del Informe de la Comisión que fue la alegada vio-lación a este estatuto en la que se fundamentó, prin-cipalmente, la recomendación de expulsión presentada al Cuerpo del Senado. Razonó la Comisión que, al estar tipi-ficada como un delito grave la violación a la Ley de Etica Gubernamental, ello acarreaba, por sí sólo, un fundamento razonable en derecho para recomendar la expulsión del ex Senador. Se impone entonces la siguiente interrogante: ¿Incurrió el ex Senador Nogueras Cartagena en conducta constitutiva del delito grave tipificado en el Art. 4.11 de la Ley de Ética Gubernamental, 3 L.P.R.A. sec. 1841? Un análisis minucioso de la ley, así como de los hechos conte-nidos en el Informe, nos lleva forzosamente a concluir que el ex Senador Nogueras Cartagena no incurrió en conducta constitutiva de este delito. Veamos.
La Ley de Ética Gubernamental impone a determinados funcionarios públicos, y entre ellos a los legisladores, la obligación de presentar los informes financieros ante la Oficina de Ética Gubernamental. 3 L.P.R.A. sec. 1831. No más tarde del 1ro de mayo de cada año, los informes deben ser sometidos a dicha oficina. 3 L.P.R.A. sec. 1832. El in-*555cumplimiento con esta obligación se penaliza conforme al Art. 4.11 de la ley, supra, que prescribe, en su parte perti-nente:
(1) Toda persona que, a sabiendas y voluntariamente, falsi-fique o deje de radicar o divulgar cualquier información sustan-cial que este subcapítulo le requiere someter, incurrirá en delito grave y convicta que fuere será sancionada por cada violación con pena de reclusión por un término fijo de un (1) año o multa de dos mil (2,000) dólares, o ambas penas a discreción del tribunal. (Énfasis suplido.) 3 L.P.R.A. sec. 1841.
De lo anterior se desprende que los elementos constitu-tivos del delito grave tipificado en el artículo que precede son los siguientes: a sabiendas y voluntariamente falsificar o dejar de presentar o divulgar cualguier información re-querida por el estatuto. De entrada, resulta claro del len-guaje de este artículo que una de las conductas penaliza-das es no rendir el informe a la Oficina de Ética Gubernamental.
El Informe de la Comisión le imputa al ex Senador No-gueras Cartagena, como conducta constitutiva de este de-lito, haber presentado tardíamente los informes correspon-dientes a los años 1992, 1993 y 1994. Arrojó la inves-tigación que el ex Senador Nogueras Cartagena presentó el informe correspondiente al año 1992 el 15 de septiembre de 1993, el correspondiente al año 1993 el 27 de febrero de 1995, y el correspondiente al año 1994 el 21 de junio de 1995.
Si bien esta actuación refleja un cumplimiento tardío por parte del ex Senador Nogueras Cartagena y una falta de diligencia con relación a su deber ministerial de rendir estos informes, tal conducta no constituye el delito grave tipificado en el Art. 4.11, supra. Bajo este estatuto, presen-tar tardíamente no es igual a dejar de presentar el informe. Esta última conducta es la que el estatuto tipifica como delito.
El principio general de hermenéutica legal nos obliga a rechazar la interpretación de una ley que conduzca a una *556conclusión absurda. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, pág. 242. Véanse, además: Orta v. Registrador, 60 D.P.R. 789 (1942); P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983). De igual forma, con-forme al Art. 15 del Código Civil, 31 L.P.R.A. sec. 15, las palabras de un estatuto generalmente han de ser entendi-das en su más corriente y usual significado sin atender demasiádo al rigor de las reglas gramaticales, sino más bien al uso general y popular de las voces. Bernier y Cuevas Segarra, op. cit., pág. 252. Véanse: Bird v. Eastern Airlines, Inc., 99 D.P.R. 955 (1971); Arecibo Bldg. Corp. v. Mun. de Arecibo, 115 D.P.R. 76 (1984). Véase, además, Art. 6 del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 3021. Finalmente, es un principio reconocido que el Tribunal Supremo no está autorizado, bajo el pretexto de buscar la intención legislativa en un estatuto, a adicionarle limita-ciones o restricciones que no aparecen en su texto. Bernier y Cuevas Segarra, op. cit., pág. 260. Véase Román v. Superintendente de Policía, 93 D.P.R. 685 (1966). Recoge, ade-más, el principio de legalidad esta norma de interpretación legal al proscribir el instar una acción penal por un hecho que no esté expresamente definido como delito o crear éstos por analogía. Art. 8 del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 3031.
A la luz de los preceptos antes esbozados es imperativo concluir que, conforme al lenguaje del Art. 4.11, supra, es necesario no haber rendido los informes requeridos para que se constituya el delito grave tipificado por el estatuto. El delito no se constituye con la mera presentación tardía de los informes. A manera de ilustración, comparemos el lenguaje del Art. 4.11, supra, con el contenido de la See. 6049 del vigente Código de Rentas Internas de Puerto Rico de 1994 (13 L.P.R.A. sec. 8054). Esta sección tipifica como delito menos grave "dejar de rendir planilla” y, en su parte pertinente, dispone:
*557(a) Cualquier persona que dejare de rendir cualquier plani-lla o declaración requerida por cualquier Parte de este Subtí-tulo dentro del término prescrito por la Parte correspondiente de este Subtítulo .... (Énfasis suplido.) 13 L.P.R.A. sec. 8054.
Adviértase la clara diferencia entre este lenguaje y el lenguaje del Art. 4.11, supra. Aquí se penaliza específica-mente la presentación tardía de la planilla al igual que su no presentación, mientras que en el Art. 4.11, supra, no se penaliza, expresamente en el estatuto, la presentación tar-día del informe. Esta distinción es lógica, ya que el rendir planillas contributivas es un importante eslabón en la re-colección de los fondos indispensables para el manejo y sos-tenimiento del Gobierno. Tan es así, que para el año en curso esta partida constituyó el cincuenta y siete punto siete por ciento (57.7%) de los ingresos del fisco.(8) El que se rindan a tiempo resulta imprescindible. Esta, definitiva-mente, no es la situación con relación a los informes que se exigen al amparo de la Ley de Etica Gubernamental.(9) Este ejemplo nos parece revelador de la intención legisla-tiva al aprobar ambos estatutos, estableciendo una clara diferencia en la constitución de los delitos que ambos proscriben. Cabe señalar que aun cuando nos parece claro el lenguaje del Art. 4.11, supra, resulta revelador el que tampoco se desprenda de su historial legislativo la inten-ción de instituir como delito la presentación tardía de los informes ante la Oficina de Etica Gubernamental.(10)
Concluimos, por lo tanto, que el ex Senador Nogueras Cartagena no incurrió en conducta constitutiva del delito estatuido en el Art. 4.11 de la Ley de Etica Gubernamental, supra. Siendo así, erró la Comisión al fundamentar su re-*558comendación al Cuerpo del Senado en la alegada comisión de este delito grave.
Es importante recordar que este Tribunal, en El Vocero de P.R. v. Nogueras I, 138 D.P.R. 103 (1995), aceptó la de-terminación del Director de la Oficina de Ética Guberna-mental de que la presentación tardía del informe finan-ciero de 1993 por el ex Senador Nogueras Cartagena cumplía con el deber ministerial impuesto por el Art. 4.1 de la Ley de Ética Gubernamental, 3 L.P.R.A. sec. 1831. En el caso que nos ocupa, no encontramos circunstancia alguna que nos lleve a acoger la conclusión opuesta a la anterior y en la cual se basó el Senado para expulsar al ex Senador Nogueras Cartagena.
C. Además, aun cuando aceptáramos que la conducta del ex Senador Nogueras Cartagena en este caso consti-tuyó el delito grave tipificado en el Art. 4.11 de la Ley de Ética Gubernamental, supra, entendemos que no es de los delitos que dan base a la expulsión al amparo de las Secs. 9 y 21 del Art. III de la Constitución del Estado Libre Asociado, supra.
Conociendo el esquema de expulsión de legisladores es-tablecido por la Constitución federal, nuestra Asamblea de Constituyentes optó por uno más restrictivo, distinto al federal. Específicamente, y contrario a lo establecido en la Sec. 5 del Art. I de la Constitución federal,(11) la Constitu-ción del Estado Libre Asociado, en la Sec. 21 del Art. III, supra, pág. 347, especifica cuáles serán las únicas causas de expulsión de un legislador: “la traición, el soborno, otros delitos graves, y aquellos delitos menos grave que impli-quen depravación.” Para fines de resolver la presente con-troversia, debemos delinear el significado de la frase “otros delitos graves”. Al hacerlo entendemos que el calificativo *559“otros” delimita sustancialmente la gama de delitos por los que puede ser expulsado un legislador, atando el contenido de la frase “delitos graves” a la naturaleza de los delitos nombrados en la exposición, a saber, la traición y el soborno. Es, por lo tanto, prudente auscultar la naturaleza de estos delitos para poder reconocer a cabalidad el alcance de la frase “otros delitos graves”.
El delito de soborno, por su parte, aparece tipificado en la sección duodécima del Código Penal puertorriqueño, destinada a aquellos delitos que atentan contra la función pública. “Esta sección tipifica los delitos que violan el or-den moral y los valores fundamentales de la administra-ción pública puertorriqueña.” Pueblo v. Bigio Pastrana, 116 D.P.R. 748, 755 (1985).
El delito de soborno ocurre cuando un funcionario pú-blico, entre otros, “solicit[a] o recib[e], directamente o por persona intermedia, para sí o para un tercero, dinero o cualquier beneficio, o acept[a] una proposición en tal sen-tido, por realizar un acto regular de su cargo o función ...”. Art. 209 del Código Penal de 1974, según enmendado por la Ley Núm. 101 de 4 de junio de 1980 (33 L.P.R.A. sec. 4360). Sobre este delito se ha dicho que “[l]a redacción pre-sente del Código sigue la línea de la tradición civilista al definir el delito de cohecho o corrupción activa ...”. D. Ne-vares-Muñiz, Código Penal de Puerto Rico, Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 339. Hemos tenido la oportunidad de auscultar su carácter antiquísimo. Al respecto señalamos que:
Por siglos los pueblos han penalizado el soborno y sus distin-tas modalidades. El “cohecho” español; la corruption francesa, la corruzione italiana, el bribery angloamericano constituyen delitos de origen muy antiguo. En Roma se denominó este de-lito como crimen repetundae, por el cual las personas afectadas tenían una acción legal para recuperar lo que el funcionario obtuvo. En las XII Tablas se consideró capital el hecho de que el juez recibiera dinero por dictar sentencia. Posteriormente, en tiempos de Cicerón, fue atenuada la pena, para ser agravada *560nuevamente por Valentino.. Justiniano modificó las penas en la Novela 12.
Aunque en Inglaterra el delito fue originalmente limitado para cubrir a los jueces que en el desempeño de sus funciones aceptaban regalos, con el tiempo el castigo se extendió a todas las ramas de gobierno.
En España este delito se le conoce como el “cohecho”. Y en su Código Penal se tipifican tres tipos de cohecho: el pasivo, el activo, y el que comete un funcionario cuando se abstiene de un acto regular de su cargo. (Citas y notas omitidas.) Pueblo v. Bigio Pastrana, supra, pág. 754.
Citando al profesor Miró Cardona, en Pueblo v. Bigio Pastrana, supra, pág. 755, resaltamos los fundamentos del delito. Al señalar que esta sección del Código protege la administración pública, dijimos que “ ‘[é]sta no sufre que-brantos en su patrimonio con la actividad deshonesta de sus servidores; pero la venalidad de los mismos, que se enriquecen prevaliéndose de la autoridad del cargo que desempeñan y de las funciones que ejercen, lesionan con su conducta la dignidad y el decoro de la Administración pú-blica’ Id. Se castiga con este delito la pretensión del fun-cionario de lucrarse o beneficiarse injustificadamente por el sólo hecho de ocupar un cargo público. Esta actuación claramente atenta contra la confianza pública depositada en el funcionario al ser electo o designado a ocupar el cargo, cuyo adecuado ejercicio no puede depender de que el funcionario reciba favores a cambio.
La traición, por su parte, no está específicamente tipifi-cada como delito en nuestro ordenamiento. Sin embargo, el término recoge un concepto con un profundo arraigo en la historia de Estados Unidos. Persigue salvaguardar la inte-gridad del Gobierno y ha sido tipificado en el ordenamiento federal. Allí se dispone que:
Whoever, owing allegiance to the United States, levies war against them or adheres to their enemies, giving them aid and comfort within the United States or elsewhere, is guilty of treason and shall suffer death, or shall be imprisoned not less than five years and fined under this title but not less than $10,000; *561and shall be incapable of holding any office under the United States. 18 U.S.C. sec. 2381.(12)
Los tribunales federales han señalado que “la traición es la ofensa más seria que se pueda cometer contra los Estados Unidos”. (Traducción nuestra.) Stephan v. United States, 133 F.2d 87, 90 (6to Cir.1943). La trascendencia de esta disposición ha sido resaltada de la forma siguiente:
“Under the laws of the United States the highest of all crimes is treason. It must be so in every civilized state; not only because the first duty of a state is self-preservation, but because this crime naturally leads to and involves many others, destructive of the safety of individuals and of the peace and welfare of society. This crime is defined by the constitution itself, and its magnitude, as well as the importance of a fit and rigid definition of it, may be inferred from the fact that it is the only offense defined by that instrument.” Charge to Grand Jury, C.C.Mass. 1851, 2 Curt. 630, 30 Fed.Cas.No. 18269. 18 U.S.C. sec. 2381 n. 31 (ed. 1970).
Prohíbe, pues, la ejecución de conducta lesiva a la inte-gridad estatal e institucional y, por lo tanto, al bienestar de la comunidad en general. Al cometer un acto de traición se pone en peligro la permanencia del Estado y, por consi-guiente, el funcionario lesiona la confianza depositada por el público en él o ella. Se espera que el funcionario ocupe su posición para proteger la integridad del Estado al cual sirve, no para ponerlo en peligro.
Contra este marco normativo respecto a la traición y el soborno, debemos analizar el cargo imputado al ex Senador Nogueras Cartagena referente al Art. 4.11(a) de la Ley de Ética Gubernamental, 3 L.P.R.A. sec. 1841(a). Como ha quedado dicho, incurre en este delito la persona que, obli-gada a cumplir los requerimientos impuestos por dicha ley, *562“a sabiendas y voluntariamente, falsifique o deje de radicar o divulgar cualquier información sustancial que este sub-capítulo le requiere someter Id. Sobre el particular he-mos resuelto que “[r]endir los informes financieros reque-ridos por este ordenamiento constituye claramente una obligación legal que surge del cargo público y no admite discreción en su ejecución. Su incumplimiento constituye un delito grave que, de probarse, impide que un miembro de la Asamblea Legislativa pueda postularse nuevamente”. El Vocero de P.R. v. Nogueras II, 138 D.P.R. 642, 647 (1995). La ley tiene el loable propósito de “promover y pre-servar la integridad de los funcionarios e instituciones pú-blicas del Gobierno del Estado Libre Asociado de Puerto Rico”. Exposición de Motivos de la Ley Núm. 12, supra, 1985 Leyes de Puerto Rico 708. Trata de atender situacio-nes “en que, por desventura, surgen unas acciones impro-cedentes por parte de algunos funcionarios que, al incurrir en claras faltas a las normas de ética, ponen en riesgo la estabilidad del soporte moral del Estado. Es intolerable que existan funcionarios públicos en representación de la administración del Gobierno que puedan lucrarse del pa-trimonio del pueblo”. Exposición de Motivos de la Ley Núm. 12, supra, pág. 709. La ley pasa luego a atender esta situación. Es dentro de este contexto que se tipifica como delito la conducta de dejar de presentar los informes financieros. Aunque tipifica una conducta que sin duda al-guna atenta contra la función pública, no es de la misma naturaleza, seriedad y envergadura que la traición y el soborno. Por lo tanto, no es de los delitos considerados en la Sec. 21 del Art. III de la Constitución del Estado Libre Asociado, supra, bajo “otros delitos graves” que dan base a una expulsión. Por consiguiente, forzoso es concluir que el Senado actuó inconstitucionalmente al expulsar al ex Se-nador Nogueras Cartagena.
*563VI
Debe quedar claro que reconocemos la deseabilidad y necesidad de que cada cámara legislativa, como cualquier otro grupo, posea la facultad de disciplinar a sus miembros. Así lo dispone claramente la Constitución en su Art. III, Sec. 9, supra. En conformidad con dicha facultad y de acuerdo con el Art. 16 de la Ley de Etica Gubernamen-tal, supra, el Senado pudo haber disciplinado al ex Senador Nogueras Cartagena de otra forma, con otros castigos, sin tener que recurrir al extremo de la expulsión; pudo haber emitido una amonestación, una reprimenda pública o un voto de censura, lo pudo haber destituido de rango parla-mentario y/o le pudo haber impuesto una suspensión tem-porera de sus funciones y su sueldo como Senador.
El remedio de expulsión, aunque reconocido por el Cons-tituyente, fue conferido con reservas y limitaciones a cada Cámara. Como su ejercicio arbitrario puede trastocar el orden gubernamental representativo, se requirió la concu-rrencia de tres cuartas (3/4) partes del número total de los miembros(13) de que se compone la cámara que promueve la *564expulsión y se refiere a las causas para autorizar juicios de residencia, especificadas en la Sec. 21 del Art. Ill de la Constitución del Estado Libre Asociado, supra. Estas limi-taciones a la facultad de expulsión contenidas en nuestra Constitución son significativas. Para reconocer su alcance debemos sólo recordar que otras constituciones, que tuvo ante sí el Constituyente al aprobar esta disposición, no te-nían estas restricciones. Así, por ejemplo, la Constitución federal, en la Sec. 5 de su Art. I, supra, reconoce el poder de cada Cámara congresional de expulsar a sus miembros por “conducta desordenada” (disorderly behavior), con la con-currencia de dos terceras (2/3) partes, sin especificar si el mismo es del número total de los miembros. La disposición constitucional no refiere a las causas de residenciamiento, que también se enumera en el Art. II, Sec. 4 de la Constitución de Estados Unidos como razones para justificar la expulsión. Este esquema de mayor grado de liberalidad es el que también encontramos en todas las constituciones estatales(14) y el que le fue recomendado a la Asamblea Constituyente por la Escuela de Administración Pública de la Universidad de Puerto Rico. Allí se dijo que:
El poder de suspender o expulsar a sus miembros ha sido usado por las legislaturas en muy pocas ocasiones. Quizás no sea conveniente que una constitución intente enumerar las cau-sas de suspensión y expulsión. Sin embargo, debe incluirse la regla de las dos terceras partes, pues de ese modo se otorga cierta protección a los miembros contra posibles excesos de la mayoría. (Enfasis suplido.) La Nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, pág. 379.
*565Es muy ilustrativo que, frente a este marco de referen-cia, nuestro Constituyente decidió imponer las restriccio-nes que ya hemos citado, descartando así los esquemas adoptados en otras jurisdicciones. Se impone la conclusión de que el poder de expulsión conferido en nuestra Consti-tución debe ser utilizado cautelosamente y sólo en circuns-tancias extremas que queden plenamente justificadas den-tro del esquema constitucional.
Así lo señaló específicamente el Constituyente en el in-forme presentado por la Comisión de la Rama Legislativa el 7 de diciembre de 1951. Sobre el procedimiento de expul-sión, dijo el Constituyente:
En segundo lugar, y relacionado con el procedimiento de ex-pulsión de miembros de las cámaras, es el criterio de la Comi-sión que debe ser responsabilidad de los electores, dentro de los procedimientos ordinarios de elección, determinar si un legisla-dor debe o no volver a ocupar su cargo. Defender ese principio conlleva reconocer la autoridad democrática final del pueblo para entender en estos problemas. Considerando, sin embargo, que puede haber situaciones especiales que hagan imperativa la expulsión de un legislador por sus compañeros de cámara, la Comisión recomienda se permita tal procedimiento, rodeándolo de dos garantías básicas: exigir la aprobación de dos terceras partes de los miembros y estipular en la constitución las causas de expulsión, que deben ser las mismas que motivan el residenciamiento. Diario de Sesiones, supra, Vol. 4, pág. 2581.(15)
Estamos ante un poder de significativas y serias reper-cusiones al sistema republicano de gobierno, ya que al ejer-citarlo se priva a un grupo del electorado de la representa-ción que en las urnas escogió y que, en el caso particular de autos, aportó 139,813 votos a favor de que el ex Senador Nogueras Cartagena ocupara un escaño en el Senado de Puerto Rico.(16) Esto entraña que, al ejecutarlo, debe ac-*566tuarse con gran prudencia, atendiendo cabalmente las li-mitaciones impuestas en la Constitución para sostener su validez.
No podemos, por lo tanto, estar de acuerdo con que dejar de presentar una planilla informativa sea suficiente en de-recho para justificar una expulsión. Mucho menos puede justificarla la presentación tardía de dicha planilla, no sólo porque esta conducta no está tipificada como delito, y así sostenerlo violaría el principio de legalidad, sino también porque no puede sostenerse que esta conducta constituye la “situación especial” prevista.por el Constituyente. Con-cluimos que la actuación del Senado al expulsar al ex Se-nador Nogueras Cartagena fue inconstitucional, por lo que disentimos del resultado al que llega una mayoría del Tribunal hoy.(17) Por consiguiente, concederíamos el auto de mandamus solicitado y ordenaríamos que se le reconozcan al ex Senador Nogueras Cartagena todos sus derechos, atributos, prerrogativas y privilegios como miembro del Senado del Estado Libre Asociado de Puerto Rico.

 Por entender que para la solución de la presente controversia no es necesario entrar a determinar si a tenor con la Sec. 21 del Art. III de la Constitución del Estado *540Libre Asociado, L.P.R.A., Tomo 1, se requiere una convicción previa, no discutiremos este asunto. Quisiéramos, sin embargo, expresar que sentimos una honda preocupa-ción con relación a la posición que sobre este particular hoy adopta una mayoría de este Tribunal.
También entendemos que no es necesario que entremos en una disquisición sobre lo que significa “depravación moral” dentro del contexto de esta sección y si dicha frase modifica sólo a los delitos menos grave o si incluye a “otros delitos graves”. Este análisis debe hacerse cuando el Tribunal tenga ante sí una situación de hechos concreta sobre el particular que permita el adecuado análisis de tan impor-tante asunto.


 Se trata del Informe de Auditoría CPED-95-16 de 28 de julio de 1995, copia del cual fue remitida al Presidente del Senado, Hon. Roberto Rexach Benítez, en enero de 1996. Este, a su vez, remitió el referido informe a la Comisión de Etica del Senado.


 11 Co. Rep. 93b 1615; 77 Eng. Rep. (KB. Book VI) 1271 (1907). Véase D. Rivé Rivera, Recursos Extraordinarios, Georgia, Darby Printing Co., 1989, pág. 81.


 Sin embargo, la disposición constitucional contenida en la Sec. 14 del Art. Ill de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, págs. 342-343, a los efectos de que “todo miembro de la Asamblea Legislativa gozará de inmunidad parlamentaria por sus votos y expresiones”, nos inclinaría a desestimar la acción en relación £il demandado, Roberto Rexach Benítez, en su carácter de Se-nador; no así, sin embargo, en cuanto a su carácter de principal oficial administrador del Senado de Puerto Rico. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).


 La expresión de estos factores se ha hecho mediante diversas enumeraciones. En esencia, sin embargo, todas éstas encaman los mismos elementos. 2 Davis, Administrative Law Treatise Sec. 10:6 (1979).


 Aprobado mediante Resolución del Senado Núm. 130 de 12 de marzo de 1993.


 Tomamos conocimiento judicial de que con relación a estas gestiones del ex Senador, hay pendiente un procedimiento disciplinario ante el Tribunal Supremo. In re Lic. Nicolás Nogueras Cartagena, CP-96-2.


 Información disponible en la Oficina de Presupuesto y Gerencia. o


 Cabe señalar que a pesar de que el dejar de rendir planillas contributivas a tiempo constituye un delito, el ejecutivo, correctamente, en muy raras ocasiones encausa a una persona por este delito. Esta medida sólo la usa en casos extremos.


 Tomamos conocimiento judicial del hecho de que varios Senadores y Repre-sentantes han presentado tardíamente sus informes financieros ante la Oficina de Ética Gubernamental y que ninguno de ellos ha sido encausado criminalmente por este hecho.


 En dicha sección, la Constitución federal dispone: “Each House may determine the Rules of its Proceedings, punish its Members for disorderly Behavior, and, with the Concurrence of two thirds, expel a Member.” Const. EE. UU., Art. I, Sec. 5, U.S.C., pág. LIV.


 El mismo sentido le confieren al término los diccionarios legales. Se define “traición” como “attempting by overt acts to overthrow the government of the State to which the offender owes allegiance; or of betraying the state into the hands of a foreign power”. H.C. Black, Black’s Law Dictionary, 5ta ed., Ed. West Publishing Co., 1979, pág. 1345. El término es también definido por la Constitución federal. Art. III, Sec. 3, Const. EE. UU., L.P.R.A., Tomo 1.


 Este alto porcentaje no siempre garantiza que la expulsión de un legislador responda al concenso multipartidista de voluntades. Aun cuando aplicase la garantía constitucional de representación minoritaria, podrían surgir situaciones en las que el partido mayoritario ocupe tres cuartas (3/4) partes de los escaños legislativos y pueda, por lo tanto, lograr la expulsión sin necesitar la concurrencia de los miembros de los partidos minoritarios.
La Constitución, en la Sec. 7 del Art. III de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, le ofrece a los partidos minoritarios la garantía de un número de escaños en las Cámaras legislativas. La garantía se activa sólo bajo de-terminadas circunstancias y no siempre le asegura a los partidos de minoría un número de escaños igual a la tercera parte del número total de miembros. La garan-tía contenida en la Sec. 7 del Art. III de la Constitución, supra, establece dos (2) situaciones en las cuales se aumentará el número de miembros de las Cámaras. La activación de la garantía siempre requiere que un sólo partido elija más de dos terceras (2/3) partes de los escaños de que originalmente está compuesta la Cámara. Cuando esto ocurre, se aumenta el número de miembros en dos casos. Por ejemplo, el inciso (a) de la sección aplica cuando el candidato a Gobernador por el partido de mayoría obtiene menos de dos terceras (2/3) partes del número total de votos emiti-dos para dicho cargo. En estos casos se aumenta el número de escaños correspon-diente a los partidos minoritarios hasta un máximo de nueve (9). Bajo este supuesto, la representación porcentual de la mayoría podría variar desde sesenta y seis punto sesenta y siete por ciento (66.67%) o dos terceras (2/3) partes de los escaños, hasta *564setenta y cinco por ciento (75%) o tres cuartas (3/4) partes. O.E. Resumil de Sanfili-ppo y R. Faría González, La garantía constitucional a la representación de las mino-rías en la Asamblea Legislativa: naturaleza, alcance y extensión, 65 Rev. Jur. U.P.R. 329, 343-344 (1996). Vemos así que, en los casos en que nos enfrentamos al último extremo mencionado, la representación mayoritaria sería igual a tres cuartas (3/4) partes, el total requerido para lograr la expulsión. Igual situación podría darse bajo el inciso (b) de la See. 7 del Art. III de la Constitución del Estado Libre Asociado, supra.


 Constitutions of the United States, Nueva York, Oceana Publications, Inc., Dobbs Ferry 1962.


 Aun con la anterior recomendación, el número de miembros requeridos para conseguir la expulsión fue aumentado a tres cuartas (3/4) partes.


 La cita fue obtenida de la publicación emitida por la Comisión Estatal de Elecciones, Resultados finales escrutinio o recuentos Isla, por precinto y por muñid-*566píos elecciones generales, 3 de noviembre de 1992. Con relación a los resultados para candidatos a Senador por Acumulación, el ex Senador Nogueras Cartagena obtuvo la sexta posición de un total aproximado de catorce (14) candidatos participantes en dicha elección general para el escaño de Senador por Acumulación.


 También rechazamos la posición de la mayoría de que la determinación del Senado de expulsar al ex Senador Nogueras Cartagena merece una deferencia especial, de la naturaleza que una mayoría de este Tribunal le ha extendido. No olvide-mos que nuestra función, como últimos intérpretes de la Constitución, nos obliga a evitar que interpretaciones y aplicaciones erróneas de cláusulas constitucionales “lleve[n] a resultados absurdos o contrarios a los valores fundamentales consagrados en este documento”. Nogueras v. Hernández Colón, 127 D.P.R. 405, 412 (1990).